 Case 2:20-cv-07046-MWF-PJW Document 28 Filed 12/23/20 Page 1 of 6 Page ID #:204



 1 KING & SPALDING LLP
   ALBERT GIANG (SBN 224332)
 2  agiang@kslaw.com
   ARWEN R. JOHNSON (SBN 247583)
 3  arwen.johnson@kslaw.com
   633 West Fifth Street, Suite 1600
 4 Los Angeles, California 90071
   Telephone: (213) 443-4355
 5 Facsimile: (213) 443-4310
 6 CALDWELL HAMMER LLP
   JEFFREY M. HAMMER (SBN 264232)
 7   jhammer@caldwellhammer.com
   633 West Fifth Street, Suite 1710
 8 Los Angeles, California 90071
   Telephone: (213) 712-8078
 9
   Attorneys for Defendant
10 AMERICAN INCOME LIFE
   INSURANCE COMPANY
11
12
                       UNITED STATES DISTRICT COURT
13
         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
14
15 NATALIE BELL, GISELE MOBLEY,          Case No. 2:20-CV-07046-MWF-PJW
   and ASHLY RAI, AND JOHN               DECLARATION OF KEVIN
16 TURNER, individuals, on behalf of     DONALDSON
17 themselves and all others similarly   [Motion to Sever and Transfer the
   situated,                             Eighth and Ninth Causes of Action;
18                                       Motion to Dismiss Non-California
19             Plaintiffs,               Based Claims; Motion to Compel
                                         Individual Arbitration; Declaration
20                                       Jeffrey Hammer with Exhibits and
         v.                              [Proposed] Order filed concurrently
21                                       herewith]
   AMERICAN INCOME LIFE                  Hon. Michael W. Fitzgerald
22 INSURANCE COMPANY, an Indiana         Courtroom 5A
   Corporation, NATIONAL INCOME
23 LIFE INSURANCE COMPANY; and
   Does 1-20,                            Date: March 8, 2021
24                                       Time: 10:00 a.m.
               Defendants.
25
26
27
28
                                                     Case No. 2:20-CV-07046-MWF-PJW
                                                DECLARATION OF KEVIN DONALDSON
 Case 2:20-cv-07046-MWF-PJW Document 28 Filed 12/23/20 Page 2 of 6 Page ID #:205



 1                     DECLARATION OF KEVIN DONALDSON
 2         I, Kevin Donaldson, declare as follows:
 3         1.      I am Director of Agency Administration for Defendant American
 4   Income Life Insurance Company (“AIL”). I have worked for AIL for over 13
 5   years. During my time at AIL, my job responsibilities have included overseeing
 6   AIL’s onboarding process when prospective or existing independent sales agents
 7   apply and contract with the company. I am personally familiar with the records
 8   maintained by AIL relating to agent applications and contracts. In preparing this
 9   declaration, I have reviewed records and agent files, created and maintained by
10   AIL in the usual course of business, relating to the plaintiffs in this lawsuit. I have
11   personal knowledge of the matters set forth herein or have acquired the knowledge
12   by reviewing and analyzing the business records kept by AIL in the usual course of
13   business. If called as a witness, I could and would testify competently thereto,
14   under oath.
15         2.      AIL is an international life insurance company incorporated in Indiana
16   and headquartered in Texas, where its executives maintain their offices, make
17   company-wide decisions, including policy and strategy decisions, and otherwise
18   conduct business on behalf of AIL. AIL does not have physical offices in
19   California or Florida, except for one public relations office in each state which
20   services enterprise-level relationships with unions and other groups and which does
21   not engage in the direct-to-consumer work undertaken by independent sales agents
22   at issue in this lawsuit. Nor does AIL have any physical office in New York. AIL
23   provides life, accident, and supplemental health insurance products to families and
24   individuals in many states. In the usual course of its business, AIL maintains a file
25   for individuals who apply and contract to sell insurance products with the
26   company, which may include, among other things, agent applications and contracts
27   to sell AIL insurance products.
28
                                                1
                                                               Case No. 2:20-CV-07046-MWF-PJW
                                                          DECLARATION OF KEVIN DONALDSON
 Case 2:20-cv-07046-MWF-PJW Document 28 Filed 12/23/20 Page 3 of 6 Page ID #:206



 1         3.     AIL’s Agent Appointment Automation System allows an applicant to
 2   electronically fill out multiple onboarding forms, including a sales agent contract.
 3   AIL does not identify potential candidates and will only send out an invitation
 4   from the Agent Appointment Automation System after a local State General Agent
 5   (“SGA”) initiates the process for a potential applicant. In accordance with AIL’s
 6   usual and customary processes, at the initiation of a local SGA, AIL sends an
 7   invitation from the Agent Appointment Automation System to the individual’s
 8   email address, inviting him or her to complete onboarding forms and providing
 9   him or her with a link to the Agent Appointment Automation System. The Agent
10   Appointment Automation System provides all onboarding forms, including agent
11   contracts, in their entirety for the applicant’s review. To proceed, the applicant is
12   further required to input his or her signature and date into the automation system
13   and to indicate his or her agreement by assenting to the placement of that signature
14   and date on each onboarding document that requires a signature, including the
15   agent contract.
16         4.     Alternatively, some individuals sign and date onboarding forms,
17   including agent contracts, by hand.
18         5.     Prospective agents who seek to sell AIL insurance products must sign
19   and submit onboarding documents. Individuals may sign and submit different
20   agent applications and contracts over the course of their relationship with AIL,
21   depending on their personal circumstances and sales performance. Agent
22   applications and contracts are submitted to, approved by, and countersigned by the
23   local SGAs with whom individuals affiliate for purposes of selling AIL products.
24   Depending on how materials are submitted, SGAs can approve and sign agent
25   applications and contracts electronically through the Agent Appointment
26   Automation System or by hand. When an individual completes the regulatory
27

28
                                                2
                                                              Case No. 2:20-CV-07046-MWF-PJW
                                                         DECLARATION OF KEVIN DONALDSON
 Case 2:20-cv-07046-MWF-PJW Document 28 Filed 12/23/20 Page 4 of 6 Page ID #:207



 1   requirements to sell insurance (e.g., state licensure) and sells their first policy, AIL
 2   signs the agent contract.
 3         6.       I have reviewed records and agent files that AIL maintains in the
 4   usual course of business relating to Plaintiffs Gisele Mobley, Ashly Rai, and
 5   Natalie Bell. The records and agent files were created and maintained in the usual
 6   course of AIL’s business. The facts below pertain to the last agent application and
 7   contract I found for the relevant periods each Plaintiff alleged in the Complaint.
 8         GISELE MOBLEY
 9         7.       On November 19, 2018, at the initiation of a local SGA, AIL sent
10   Gisele Mobley an invitation from AIL’s Agent Appointment Automation System
11   to Ms. Mobley’s email address, inviting her to complete onboarding paperwork
12   and providing her with a link to the Agent Appointment Automation System.
13         8.       On November 19, 2018, Gisele Mobley signed an agent contract via
14   the Agent Appointment Automation System. The entire agent contract was
15   presented for Ms. Mobley’s review, and Ms. Mobley was required to agree by
16   assenting to the placement of her signature and date on the agent contract.
17   Attached hereto as Exhibit F is a true and correct copy of Gisele Mobley’s agent
18   contract. The agent contract contains an arbitration provision, under the
19   capitalized and bolded heading “ARBITRATION,” that requires Ms. Mobley, her
20   State General Agent, and AIL to arbitrate any disputes through binding individual
21   arbitration.
22         ASHLY RAI
23         9.       On March 27, 2018, at the initiation of a local SGA, AIL sent Ashly
24   Rai an invitation from AIL’s Agent Appointment Automation System to Ms. Rai’s
25   email address, inviting her to complete onboarding paperwork and providing her
26   with a link to the Agent Appointment Automation System.
27

28
                                                3
                                                               Case No. 2:20-CV-07046-MWF-PJW
                                                          DECLARATION OF KEVIN DONALDSON
 Case 2:20-cv-07046-MWF-PJW Document 28 Filed 12/23/20 Page 5 of 6 Page ID #:208



 1         10.    On March 27, 2018, Ashly Rai signed an agent contract via the Agent
 2   Appointment Automation System. The entire agent contract was presented for Ms.
 3   Rai’s review, and Ms. Rai was required to agree by assenting to the placement of
 4   her signature and date on the agent contract. Attached hereto as Exhibit G is a
 5   true and correct copy of Ashly Rai’s agent contract. The agent contract contains an
 6   arbitration provision, under the capitalized and bolded heading
 7   “ARBITRATION,” that requires Ms. Rai, her State General Agent, and AIL to
 8   arbitrate any disputes through binding individual arbitration.
 9         NATALIE BELL
10         11.    On December 27, 2017, at the initiation of a local SGA, AIL sent
11   Natalie Bell an invitation from AIL’s Agent Appointment Automation System to
12   Ms. Bell’s email address, inviting her to complete onboarding paperwork and
13   providing her with a link to the Agent Appointment Automation System.
14         12.    On December 27, 2017, Natalie Bell signed an agent contract via the
15   Agent Appointment Automation System. The entire agent contract was presented
16   for Ms. Bell’s review, and Ms. Bell was required to agree by assenting to the
17   placement of her signature and date on the agent contract. Attached hereto as
18   Exhibit H is a true and correct copy of Natalie Bell’s agent contract. The agent
19   contract contains an arbitration provision, under the capitalized and bolded heading
20   “ARBITRATION,” that requires Ms. Bell, her State General Agent, and AIL to
21   arbitrate any disputes through binding individual arbitration.
22

23                                         *****
24

25         13.    Agent applications and contracts like those at issue are generated in
26   Texas, sent between other states and Texas, and electronically stored in agent files
27   in AIL’s home offices in Texas. In accordance with AIL policy, insurance
28
                                               4
                                                             Case No. 2:20-CV-07046-MWF-PJW
                                                        DECLARATION OF KEVIN DONALDSON
 Case 2:20-cv-07046-MWF-PJW Document 28 Filed 12/23/20 Page 6 of 6 Page ID #:209



 1   applications from out-of-state customers are sent to Texas. Policy underwriting is
 2   done in Texas, and policies are issued in Texas. Agent commission payments are
 3   determined in Texas, and tax forms reflecting payments to agents are issued from
 4   Texas.
 5

 6         I declare under penalty of perjury under the laws of the United States of
 7   America that the foregoing is true and correct. This declaration was signed on
 8   December 23, 2020, in Waco, Texas.




                                                             1
                                                  ~
                                                      -~

                                                           ~
 9
                                             ________________________
10                                               Kevin Donaldson
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              5
                                                                Case No. 2:20-CV-07046-MWF-PJW
                                                           DECLARATION OF KEVIN DONALDSON
